JUDGMENT

PER CURIAM.
This case was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties. See Fed. RApp. P. 34(a)(2); D.C.Cir. Rule 34(j). The court has accorded the issues full consideration and determined they do not warrant a published opinion. See D.C.Cir. Rule 36(d).
ORDERED and ADJUDGED that the judgment of the District Court is hereby affirmed. The award of sanctions was appropriate for the reasons set forth in the District Court’s opinion. Robertson v. Cartinhour, Jr., 883 F.Supp.2d 121 (D.D.C.2012).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or rehearing en banc. See Fed. R.App. P. 41; D.C.Cir. Rule 41.